 In the Mdtter Of WESTERN UNION TELEGRAPH COMPANYandCoM-MERCIAL TELEGRAPHERS' UNION,LoCAI: 44'.Case No. R-3588.-DecidedMarch 6, 1942Investigation and Certification of Representatives:stipulation for certificationon consent election.Mr. William ,111. Aicher,for the Board.Mr. Ralph H. Kimball,,6fNew York City, for the Company.Mr. T. J. Grifn,of Charlotte, N. C., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASE,On November 12, 1941, Commercial Telegraphers' Union, Local 44,herein called the Union, filed with the Regional Director for the FifthRegion (Baltimore,Maryland) a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of The Western Union Telegraph Company, herein calledthe Company, engaged in the communications business at Charlotte,North Carolina, and requesting an investigation and certification, ofrepresentatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On February13, 1942, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act, and Article III, Section 3,ofNational Labor Relations Board Rules and Regulations--Series2, as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.On February 6, 1942, the Company, the Union,and the Regional Director entered into a "STIPULATION FORCERTIFICATION ON CONSENT ELECTION." 'Pursuant to the Stipulation, an election by secret ballot was con-ducted on February 18, 1942, under the direction and supervision ofthe Regional Director, among all employees at the Charlotte, NorthCarolina, office of the Company, including traffic, plant, and com-39 N. L. R. B., No. 100.560 WESTERN UNION TELEGRAPH COMPANY561mercial department employees and messengers,' but excluding trafficmanagers, assistant traffic managers, testing and regulating chief,automatic chief, chief clerk in traffic department, assistant chiefoperators, superintendent, delivery manager, supervisor of bookkeep-ing and accounting, commercial representative, confidential clerk tosuperintendent, cashier, chief, clerk in commercial department, citycommercial manager, and city foreman, to determine whether or notsaid employees desire to be represented by the Union.On February19, 1942,, the Regional Director issued and duly served upon theparties an Election Report on the ballot.No objections to the con-duct of the ballot or the Election Report have been filed by any of theparties.In his Election Report, the Regional Director reported as followsconcerning the balloting and its results:Total number of eligible voters----------------------------203Total number of ballotscast------------------------------ 146Total number of votes for Commercial Telegraphers' Union,Local 44 (A. F. L.) ------------------------------------ 113Total numberof votes againstCommercial Telegraphers' UnionLocal 44 (A. F. L.) ------------------------------------33Total number blank ballots-------------------------------0Total number void ballots--------------------------------0Totalnumber challengedballots---------------------------0'Upon the basis of the Stipulation, the Election Report, and theentire record in the case, the Board makes the following:FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of The Western Union Telegraph' Company,Charlotte, North Carolina, within the meaning of Section 9 (c) andSection 2 (6) and (7) -of the Act.2.All employees at the Charlotte, North Carolina, office of theCompany, including traffic, plant, and commercial department em-ployees and messengers, but excluding traffic managers, assistanttraffic managers, testing and regulating chief, automatic chief, chiefclerk in traffic department, assistant chief operators, superintendent,deliverymanager, supervisor of bookkeeping and accounting, com-mercial representative, confidential clerk to superintendent, cashier,chief clerk in commercial,department, city commercial manager, andcity foreman, constitute a unit appropriate for the purposes of collec-tive bargaining, within the meaning of Section 9 (b) of the Act.3.Commercial Telegraphers' Union, Local 44, affiliated with theAmerican Federation of Labor, has been designated and selected bya majority of the employees in the above unit as their representative-for the purposes of collective bargaining, and is the exclusive repre- 562DECISIONSOF NATIONALLABOR RELATIONS BOARDsentative of all employees in said unit,within the meaning of Section9 (a) of,the Act.CERTIFICATION OF REPRESENTATIVES,By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,IT IS HEREBY CERTIFIED that Commercial Telegraphers' Union,Local 44, affiliated with the American Federation of Labor, has beendesignated and selected by a majority of all employees at the Charlotte,North Carolina, office of The Western Union Telegraph Company,including traffic, plant, and commercial department employees andmessengers, but excluding traffic managers, assistant traffic managers,testing and regulating chief, automatic I chief, chief clerk in trafficdepartment, assistant chief operators, superintendent, delivery man-ager, supervisor of bookkeeping and accounting, commercial repre-sentative, confidential clerk to superintendent, cashier, chief clerkin commercial department, city commercial manager, and city fore-man, as their representative for the purposes of collective bargaining,and that, pursuant to Section 9 '(a) of the Act, Commercial Teleg-raphers' -Union, Local 44, affiliated with the American Federation ofLabor, is the exclusive,representative of all such employees for the-purposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.